Mr. Justice Burke
delivered the opinion of the court.
Plaintiff in error, hereinafter designated as defendant, was convicted of burglary and larceny, and sentenced to a term of from three to five years in the state penitentiary. From that judgment he brings error and asks the issuance of a supersedeas.
In addition to the briefs of counsel, five documents ai'e filed here. 1. Certified copies of the information, verdict, instructions, motion for new trial, order overruling the same, and judgment. These are further certified by the clerk of the trial court as “The original bill of exceptions filed in my office,” but bear no such file mark. This document is O. K’d. by the deputy District Attorney, “as certified,” whatever that may mean. 2. A transcript of the evidence at' the trial. This is signed and sealed by the judge, .and was filed in the court below.- 3. An application for writ of supersedeas. 4. A so-called “Assignment of errors” which is a sort of desultory comment on the trial, containing citations of authority, long excerpts- from the evidence, etc. 5. “Defendant’s request for Instructions.”' *9These are seven in number and ar,e signed by defendant’s counsel but are not certified.
There is nothing in this record to indicate that an objection was made to any instruction given by the court or that the so-called requested instructions of the defendant were ever tendered, or that the trial judge ever saw them, or that any exception was saved to any ruling made on the subject of instructions. A very few exceptions were saved to rulings on evidence. These matters we pass by with the observation that the instructions given seem fair and the rulings on evidence devoid of prejudice. They will not be further considered because of the absence of any proper assignment of error.
“Plaintiff in error shall assign errors in writing at the time of filing the record and each error shall be separately alleged and particularly specified.”
Rule 30 of this court.
“If the plaintiff in error shall fail to assign error, the writ of error shall be dismissed.” • ,
Rule 31 of this court.
All the other contentions here made relate to the alleged insufficiency of the evidence to support the verdict. It appears that the defendant is a Mexican, unaJble to speak the English language, and, despite the fact that there is no record here which entitles him to a review of this cause, out of an abundance of caution, lest one so handicapped might be the victim of injustice, we have carefully read all the evidence taken at' the trial. So far from failing to support the verdict it convinces us beyond a reasonable doubt of defendant’s guilt.
The judgment is accordingly affirmed.
Garrigues, C. J., and Teller, J., concur.